Citation Nr: 1750626	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected right shoulder tendonitis.

2. Entitlement to an initial compensable rating for service-connected right ankle tendinopathy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from November 2003 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction over the appeal has since been assumed by the RO in Oakland, California. 

In December 2016, the appellant was provided with correspondence asking her to clarify her request for a formal hearing. She withdrew her hearing request in writing via January 2017 correspondence to VA. Accordingly, the Board finds that the appellant's request for a hearing on the issues on appeal has been withdrawn. 38 C.F.R. § 20.704(d) (2017). 

In January 2017, the Board remanded this appeal for further development, specifically to afford the Veteran a VA examination to evaluate the severity of her service-connected right shoulder and right ankle disabilities. The Veteran failed to report to this examination.  However, for reasons expressed below, these claims are again being remanded for examination. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board regrettably finds that another remand for further development is warranted. Pursuant to the Board's January 2017 remand, the AOJ scheduled the Veteran for a VA examination in May 2017. However, the Veteran failed to appear for the scheduled examination. In August 2017, the Veteran requested a rescheduling of the May 2017 VA examination via correspondence in which she explained that she had missed the examination because of the distance between the examination location and her new residence. Furthermore, she explained that her work schedule, coupled with the travel distance to the examination location, made it too difficult to attend the previously scheduled examination. She also indicated that she would report to a rescheduled examination. 

Failure to report to a scheduled examination, without good cause, could result in denial of a claim for an increased rating, as a matter of law. 38 C.F.R. § 3.655(b) (2017). However, under these circumstances, the Board finds that the record suggests that the Veteran has provided good cause for missing her scheduled May 2017 VA examination. Id. As such, the AOJ should reschedule the Veteran for a VA examination by an appropriate provider that is preferably closer to the Veteran's residence. The Board emphasizes, however, that the duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190 (1989). The failure to report to the scheduled examination, without good cause, may well result in denial of the claims on appeal. 38 C.F.R. § 3.655(b). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records which may be relevant to both claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to her claims and provide information and authorization sufficient for VA to assist her in obtaining any relevant medical records not yet associated with the record.  

2. Then, schedule the Veteran for a VA examination by an appropriate examiner to assess the current severity of her service-connected right shoulder tendonitis and right ankle tendinopathy. The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed and fully reported, including range of motion testing.  Specifically, the examiner should discuss range of motion testing of the Veteran's right shoulder and right ankle-in active motion and passive motion and in weight-bearing and nonweight-bearing motions (where appropriate).  If such are not applicable, the examiner should state such along with an explanation.  

The examiner must provide a rationale for all opinions offered and must provide an explanation if X-ray studies are deemed not required for adequate opinions. If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

To help avoid an additional remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, the RO should take the appropriate corrective action, to include scheduling the Veteran for another VA examination if appropriate. Stegall v. West, 11 Vet. App. 268 (1998).  
3. Thereafter, readjudicate the increased rating claims on appeal-as are listed on the title page of this Remand. If the benefits sought are not granted to the fullest extent, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond. The claims should be returned to the Board as warranted.

No action is required of the Veteran until she is notified by VA.  However, she is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  She is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

